

	

		II 

		109th CONGRESS

		1st Session

		S. 630

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Dodd (for himself

			 and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To establish procedures for the

		  acknowledgment of Indian tribes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Tribal Acknowledgment and Indian

			 Bureau Enhancement Act of 2005.

		

			2.

			Findings

			Congress finds that—

			

				(1)

				the United States has an

			 obligation to recognize and respect the sovereignty of Native American people

			 who have maintained social, cultural, and political identity;

			

				(2)

				each Native American tribal

			 government that represents an Indian tribe that has, to the maximum extent

			 practicable, maintained social, cultural, and political identity during the

			 historical period is entitled—

				

					(A)

					to establish

			 government-to-government relations with the United States; and

				

					(B)

					to the rights relating to

			 sovereign governments;

				

				(3)

				the Bureau exercises

			 responsibility for determining whether Native American groups—

				

					(A)

					constitute

			 federally-acknowledged Indian tribes; and

				

					(B)

					for that reason, are to be

			 acknowledged by the United States as sovereign nations;

				

				(4)

				in recent years, the

			 decisionmaking process used by the Bureau to resolve claims of tribal

			 sovereignty has been widely criticized; and

			

				(5)

				in order to ensure continued

			 public confidence in the decisions of the Federal Government pertaining to

			 tribal acknowledgment, it is necessary to reform the acknowledgment

			 process.

			

			3.

			Purposes

			The purposes of this Act

			 are—

			

				(1)

				to establish administrative

			 procedures to extend Federal acknowledgment to certain Indian groups;

			

				(2)

				to extend to Indian groups

			 that are acknowledged—

				

					(A)

					the protection, services, and

			 benefits available from the Federal Government in accordance with the Federal

			 trust responsibility with respect to Indian tribes; and

				

					(B)

					the immunities and privileges

			 available to other federally-acknowledged Indian tribes by virtue of their

			 status as Indian tribes with a government-to-government relationship with the

			 United States;

				

				(3)

				to ensure that, if the

			 Federal Government extends acknowledgment to an Indian group, the Federal

			 Government does so based on clear, factual evidence derived from an open and

			 objective administrative process;

			

				(4)

				to provide clear and

			 consistent standards of administrative review of documented petitions for

			 Federal acknowledgment; and

			

				(5)

				to clarify evidentiary

			 standards and expedite the administrative review process by providing adequate

			 resources to process documented petitions.

			

			4.

			Definitions

			In this Act:

			

				(1)

				Acknowledgment

				The term

			 acknowledgment, with respect to a determination by the Secretary,

			 means acknowledgment by the United States that—

				

					(A)

					an Indian group is an Indian

			 tribe having a government-to-government relationship with the United

			 States;

				

					(B)

					the members of the Indian

			 group are eligible for—

					

						(i)

						the protection, programs, and

			 services provided by the United States to members of Indian tribes because of

			 the status of those members as Indians; and

					

						(ii)

						the immunities and privileges

			 available to an Indian tribe by virtue of the government-to-government

			 relationship of the Indian tribe with the United States;

					

					(C)

					the Indian group has the

			 responsibilities, powers, limitations, and obligations of an Indian tribe;

			 and

				

					(D)

					the Indian group is subject

			 to the same authority of Congress and the United States to which other Indian

			 tribes are subject.

				

				(2)

				Bureau

				The term Bureau

			 means the Bureau of Indian Affairs of the Department of the Interior.

			

				(3)

				Department

				The term

			 Department means the Department of the Interior.

			

				(4)

				Documented petition

				The term documented

			 petition means a petition for acknowledgment consisting of—

				

					(A)

					detailed arguments made by a

			 petitioner to substantiate the claim of the petitioner to existence as an

			 Indian tribe during the historical period; and

				

					(B)

					the factual exposition and

			 all documentary evidence necessary to demonstrate that the arguments address

			 the mandatory criteria for acknowledgment described in section 9(b).

				

				(5)

				Historical period

				The term historical

			 period means the period beginning when a petitioner first sustained

			 contact with non-Indians and continuing through the date of submission of a

			 documented petition under this Act.

			

				(6)

				Indian

				The term Indian

			 means an individual that is a member of an Indian group or Indian tribe.

			

				(7)

				Indian group

				The term Indian

			 group means any Indian or Alaska Native aggregation within the

			 continental United States that the Secretary does not acknowledge to be an

			 Indian tribe.

			

				(8)

				Indian tribe

				The term Indian

			 tribe means any Indian group that the Secretary determines to have met

			 the mandatory criteria for acknowledgment described in section 9(b).

			

				(9)

				Petitioner

				The term

			 petitioner means any Indian group that submits to the Secretary a

			 letter of intent requesting acknowledgment.

			

				(10)

				Secretary

				The term

			 Secretary means the Secretary of the Interior.

			

			5.

			Indian groups eligible for acknowledgment

			

				(a)

				In general

				This Act applies only to an

			 Indian group that—

				

					(1)

					is indigenous to the

			 continental United States;

				

					(2)

					is not acknowledged as of the

			 date of submission of a documented petition under this Act; and

				

					(3)

					presents evidence of a

			 substantially continuous tribal existence, and functioning as an autonomous

			 entity, throughout the historical period.

				

				(b)

				Ineligible Indian groups

				The following groups shall

			 not be eligible to submit a documented petition under this Act:

				

					(1)

					Any Indian tribe, organized

			 band, pueblo, community, or Alaska Native entity that, as of the date of

			 enactment of this Act, is acknowledged.

				

					(2)

					An association, organization,

			 corporation, or group of any character that is formed for the purpose of

			 seeking Federal acknowledgment after December 31, 2002.

				

					(3)

					Any Indian group, political

			 faction, or community that separates from the main population of an Indian

			 tribe, unless the Indian group, faction, or community establishes to the

			 satisfaction of the Secretary that the Indian group, political faction, or

			 community has functioned as an autonomous Indian group throughout the

			 historical period.

				

					(4)

					Any Indian group, or

			 successor in interest of an Indian group (other than an Indian tribe, organized

			 band, pueblo, community, or Alaska native entity described in paragraph (1)),

			 that, before the date of enactment of this Act, in accordance with part 83 of

			 title 25, Code of Federal Regulations, petitioned for, and was denied,

			 acknowledgment based on the merits of the documented petition (except that

			 nothing in this paragraph excludes any group that Congress has identified as an

			 Indian group but has not identified as an Indian tribe).

				

					(5)

					Any Indian group the

			 relationship of which with the Federal Government was expressly terminated by

			 an Act of Congress.

				

				(c)

				Indian groups with pending petitions

				

					(1)

					In general

					An Indian group the

			 documented petition of which, as of the date of enactment of this Act, is under

			 consideration by the Secretary in accordance with part 83 of title 25, Code of

			 Federal Regulations (as in effect on the day before that date), and for which a

			 determination of acknowledgment is not final and effective as of that date,

			 shall be subject to this Act.

				

					(2)

					Order of consideration

					Nothing in paragraph (1)

			 shall affect the order in which a documented petition of an Indian group

			 described in that paragraph is considered by the Secretary.

				

				(d)

				Claims of previous acknowledgment

				Section 83.8 of title 25,

			 Code of Federal Regulations (as in effect on the date of enactment of this

			 Act), shall apply with respect to a petitioner that claims acknowledgment

			 before the date of enactment of this Act.

			

			6.

			Letter of intent

			

				(a)

				In general

				An Indian group that seeks a

			 determination of acknowledgment and that can meet the mandatory criteria for

			 acknowledgment described in section 9(b) shall submit to the Secretary, before

			 or simultaneously with submission of a documented petition, a letter of intent

			 to seek acknowledgment.

			

				(b)

				Approval of governing body

				A letter of intent shall be

			 produced, dated, and signed by the governing body of the Indian group

			 submitting the letter.

			

			7.

			Duties of the Department

			

				(a)

				Publication of list of Indian tribes

				Not less often than every 3

			 years, and more frequently as determined by the Secretary, the Secretary shall

			 publish in the Federal Register a list of all Indian tribes.

			

				(b)

				Guidelines for preparation of documented petitions

				

					(1)

					In general

					The Secretary shall make

			 available guidelines for the preparation of documented petitions that

			 include—

					

						(A)

						an explanation of the

			 criteria and other provisions relevant to the consideration by the Secretary of

			 a documented petition;

					

						(B)

						a discussion of the types of

			 evidence that may be used to demonstrate satisfaction of particular

			 criteria;

					

						(C)

						general suggestions and

			 guidelines relating to the manner in which and locations at which research

			 relating to a documented petition may be conducted; and

					

						(D)

						an example of a format for a

			 documented petition (except that the example shall not preclude the use of any

			 other format).

					

					(2)

					Supplementation and revision

					The Secretary may supplement

			 or update the guidelines as the Secretary determines to be necessary.

				

				(c)

				Assistance

				The Secretary—

				

					(1)

					shall, on request by a

			 petitioner, provide the petitioner with suggestions and advice regarding

			 preparation of a documented petition; but

				

					(2)

					shall not be responsible for

			 any research necessary to prepare a documented petition.

				

				(d)

				Notice to groups with a letter of intent

				The Secretary shall provide

			 to each Indian group that, as of the date of enactment of this Act, has

			 submitted a letter of intent to the Secretary under section 6(a) but has not

			 yet submitted a documented petition, a notice informing the Indian group that

			 any documented petition submitted by the Indian group shall be considered in

			 accordance with this Act.

			

			8.

			Requirements for documented petition

			

				(a)

				In general

				A documented petition

			 submitted to the Secretary under this Act—

				

					(1)

					may be in any readable form

			 that contains detailed, specific evidence in support of a request to the

			 Secretary for acknowledgment;

				

					(2)

					shall include a

			 certification, signed and dated by members of the governing body of the

			 petitioner, stating that the documented petition is the official documented

			 petition of the petitioner; and

				

					(3)

					shall include thorough

			 explanations and supporting documentation pertaining to each of the mandatory

			 criteria for acknowledgment described in section 9(b).

				

				(b)

				Satisfaction of mandatory criteria

				To be acknowledged under this

			 Act, a petitioner shall meet each of the mandatory criteria for acknowledgment

			 described in section 9(b).

			

				(c)

				Standards for denial

				

					(1)

					In general

					Subject to paragraph (2), the

			 Secretary shall not acknowledge a petitioner if the Secretary determines that

			 evidence presented by the petitioner or any other person is insufficient to

			 demonstrate that the petitioner meets each of the mandatory criteria for

			 acknowledgment described in section 9(b).

				

					(2)

					Standards for meeting mandatory criteria

					With respect to a mandatory

			 criterion for acknowledgment described in section 9(b)—

					

						(A)

						the Secretary shall consider

			 a petitioner to have met the mandatory criterion if the Secretary determines

			 that it is more likely than not that the evidence presented demonstrates that

			 the petitioner has met the mandatory criterion; and

					

						(B)

						conclusive proof of the facts

			 relating to the mandatory criterion shall not be required in order for the

			 Secretary to consider the mandatory criterion to have been met.

					

				(d)

				Consideration of situations and limitations during historical

			 period

				

					(1)

					In general

					In considering a documented

			 petition under this Act, the Secretary shall take into account—

					

						(A)

						evidentiary situations and

			 limitations (including limitations inherent in demonstrating the historical

			 existence of community and political influence or authority) during the

			 historical period; and

					

						(B)

						periods during the historical

			 period for which evidence relating to the documented petition is demonstrably

			 limited or not available.

					

					(2)

					Substantially continuous basis of existence

					In demonstrating the

			 historical existence of community and political influence or authority with

			 respect to any mandatory criterion for acknowledgment described in section

			 9(b)—

					

						(A)

						a petitioner—

						

							(i)

							shall make such a

			 demonstration on a substantially continuous basis; but

						

							(ii)

							shall not be required to make

			 the demonstration with respect to each point in time during the historical

			 period; and

						

						(B)

						any fluctuation in tribal

			 activity during any period of time shall not be the sole reason for a denial of

			 acknowledgment.

					

			9.

			Mandatory criteria for acknowledgment

			

				(a)

				In general

				To be acknowledged under this

			 Act, a petitioner shall meet each of the mandatory criteria described in

			 subsection (b) to the satisfaction of the Secretary.

			

				(b)

				Mandatory criteria

				

					(1)

					Identification on a substantially continuous basis

					

						(A)

						In general

						A petitioner shall

			 demonstrate that the petitioner has been identified as an Indian group in the

			 United States on a substantially continuous basis since 1900.

					

						(B)

						Previous denials of status

						The Secretary shall not

			 consider any evidence that the status of the petitioner as an Indian group has

			 previously been denied to be conclusive evidence that the criterion described

			 in subparagraph (A) has not been met.

					

						(C)

						Evidence relating to identity

						In determining the Indian

			 identity of a petitioner, the Secretary may use as evidence 1 or more of the

			 following:

						

							(i)

							An identification of the

			 petitioner as an Indian group by any department, agency, or instrumentality of

			 the Federal Government.

						

							(ii)

							A relationship between the

			 petitioner and any State government, based on an identification of the

			 petitioner by the State as an Indian group.

						

							(iii)

							Any dealings of the

			 petitioner with a county or political subdivision of a State in a relationship

			 based on an identification of the petitioner as an Indian group.

						

							(iv)

							An identification of the

			 petitioner as an Indian group by an anthropologist, historian, or other

			 scholar.

						

							(v)

							An identification of the

			 petitioner as an Indian group in a newspaper, book, or similar medium.

						

							(vi)

							An identification of the

			 petitioner as an Indian group by an Indian tribe or by a national, regional, or

			 State Indian organization.

						

							(vii)

							An identification of the

			 petitioner as an Indian group by a foreign government or an international

			 organization.

						

							(viii)

							Such other evidence of

			 identification as may be provided by a person or entity other than the

			 petitioner or a member of the membership of the petitioner.

						

					(2)

					Distinct community

					

						(A)

						In general

						A petitioner shall

			 demonstrate that a predominant portion of the membership of the

			 petitioner—

						

							(i)

							comprises a community

			 distinct from the communities surrounding that community; and

						

							(ii)

							has existed as a community

			 throughout the historical period.

						

						(B)

						Evidence relating to community

						In determining whether the

			 membership of the petitioner meets the criteria described in subparagraph (A),

			 the Secretary may use as evidence 1 or more of the following:

						

							(i)

							Significant rates of marriage

			 within the membership of the petitioner, or, as may be culturally required,

			 patterned out-marriages with other Indian populations.

						

							(ii)

							Significant social

			 relationships connecting individual members of the petitioner.

						

							(iii)

							Significant rates of informal

			 social interaction that exist broadly among the members of the

			 petitioner.

						

							(iv)

							A significant degree of

			 shared or cooperative labor or other economic activity among the membership of

			 the petitioner.

						

							(v)

							Evidence of strong patterns

			 of discrimination or other social distinctions against members of the

			 petitioner by nonmembers.

						

							(vi)

							Shared sacred or secular

			 ritual activity encompassing a majority of members of the petitioner.

						

							(vii)

							Cultural patterns

			 that—

							

								(I)

								are shared among a

			 significant portion of the members of the petitioner;

							

								(II)

								are different from the

			 cultural patterns of the non-Indian populations with whom the membership of the

			 petitioner interacts;

							

								(III)

								function as more than a

			 symbolic identification of the petitioner as Indian; and

							

								(IV)

								may include language,

			 kinship, or religious organizations, or religious beliefs and practices.

							

							(viii)

							The persistence of a named,

			 collective Indian identity during a continuous period of at least 50 years,

			 notwithstanding any change in name.

						

							(ix)

							A demonstration of historical

			 political influence or authority of the petitioner (such as political influence

			 or authority demonstrated under paragraph (3)).

						

						(C)

						Sufficient evidence

						The Secretary shall consider

			 a petitioner to have provided sufficient evidence of community under this

			 paragraph if the petitioner provides to the Secretary evidence demonstrating

			 that, throughout the historical period—

						

							(i)

							(I)

								more than 50 percent of the

			 members of the petitioner reside in a particular geographical area exclusively,

			 or almost exclusively, composed of members of the group; and

							

								(II)

								the balance of the membership

			 maintains consistent social interaction with other members of the

			 petitioner;

							

							(ii)

							not less than 50 percent of

			 the marriages of members of the petitioner are between members of the

			 petitioner;

						

							(iii)

							not less than 50 percent of

			 the members of the petitioner maintain distinct cultural patterns, including

			 language, kinship, and religious organizations, or religious beliefs or

			 practices;

						

							(iv)

							distinct community social

			 institutions (such as kinship organizations, formal or informal economic

			 cooperation, and religious organizations) encompass a majority of the members

			 of the petitioner; or

						

							(v)

							the petitioner has met the

			 criterion described in paragraph (3) using evidence described in paragraph

			 (3)(A).

						

					(3)

					Political influence or authority

					

						(A)

						In general

						A petitioner shall

			 demonstrate that the petitioner has maintained political influence or authority

			 as an autonomous entity over members of the petitioner throughout the

			 historical period.

					

						(B)

						Evidence relating to autonomous nature

						In determining whether a

			 petitioner is an autonomous entity under paragraph (1), the Secretary may use

			 as evidence 1 or more of the following:

						

							(i)

							A demonstration that the

			 petitioner is capable of mobilizing significant numbers of members and

			 significant member resource for purposes relating to the petitioner.

						

							(ii)

							Evidence that most of the

			 members of the petitioner consider actions taken by leaders or governing bodies

			 of the petitioner to be of personal importance.

						

							(iii)

							Evidence that there is

			 widespread knowledge, communication, and involvement in political processes of

			 the petitioner by a majority of the members of the petitioner.

						

							(iv)

							Evidence that the petitioner

			 meets the criteria described in paragraph (2) at more than a minimal

			 level.

						

							(v)

							A demonstration by the

			 petitioner that there are conflicts within the membership that demonstrate

			 controversy over valued goals, properties, policies, processes, or decisions of

			 the petitioner.

						

						(C)

						Evidence of exercise of political influence or

			 authority

						The Secretary shall consider

			 a petitioner to have provided sufficient evidence to demonstrate the exercise

			 of political influence or authority if the petitioner demonstrates that

			 decisions by leaders of the petitioner (or decisions made through another

			 decisionmaking process) have been made throughout the historical period with

			 respect to—

						

							(i)

							the allocation of group

			 resources such as land, residence rights, or similar resources on a consistent

			 basis;

						

							(ii)

							the settlement on a regular

			 basis, by mediation or other means, of disputes between members or subgroups of

			 members of the petitioner (such as clans or lineages);

						

							(iii)

							the exertion of strong

			 influence on the behavior of individual members of the petitioner, such as the

			 establishment or maintenance of norms and the enforcement of sanctions to

			 direct or control behavior; or

						

							(iv)

							the organization or

			 influencing of economic subsistence activities among the members of the

			 petitioner, including shared or cooperative labor.

						

						(D)

						Presumptive evidence

						A petitioner that meets the

			 criteria described in paragraph (2)(A) shall be considered to have provided

			 sufficient evidence to meet the criterion under this paragraph.

					

					(4)

					Governing document and membership criteria

					

						(A)

						In general

						A petitioner shall include in

			 the documented petition of the petitioner a copy of the governing document of

			 the petitioner in effect as of the date of submission of the documented

			 petition that includes a description of the membership criteria of the

			 petitioner.

					

						(B)

						Alternative statement

						If no written governing

			 document described in subparagraph (A) exists, a petitioner shall include with

			 a documented petition a detailed statement that describes—

						

							(i)

							the membership criteria of

			 the petitioner; and

						

							(ii)

							the governing procedures of

			 the petitioner in effect as of the date of submission of the documented

			 petition.

						

					(5)

					Membership of petitioner

					

						(A)

						In general

						A petitioner shall include in

			 a documented petition submitted under this Act—

						

							(i)

							a list of all members of the

			 petitioner as of the date of submission of the documented petition, as

			 certified by the governing body of the petitioner, that includes for each

			 member—

							

								(I)

								a full name (and maiden name,

			 if any);

							

								(II)

								a date and place of birth;

			 and

							

								(III)

								a current residential

			 address;

							

							(ii)

							a copy of each available

			 former list of members of the petitioner; and

						

							(iii)

							a statement describing the

			 methods used in preparing those lists.

						

						(B)

						Requirements for membership

						In determining whether to

			 consider the members of a petitioner to be members of an Indian group for the

			 purpose of a documented petition described in subparagraph (A), the Secretary

			 shall require that the membership consist of descendants of—

						

							(i)

							an Indian group that existed

			 during the historical period; or

						

							(ii)

							1 or more Indian groups that,

			 at any time during the historical period, combined and functioned as a single

			 autonomous entity.

						

						(C)

						Evidence of tribal membership

						In making the determination

			 under subparagraph (B), the Secretary may use as evidence 1 or more of the

			 following:

						

							(i)

							Tribal rolls prepared by the

			 Secretary for the petitioner for the purpose of distributing claims money or

			 providing allotments, or for other any other purpose.

						

							(ii)

							Any Federal, State, or other

			 official record or evidence identifying members of the petitioner as of the

			 date of submission of the documented petition, or ancestors of those members,

			 as being descendants of an Indian group described in clause (i) or (ii) of

			 subparagraph (B).

						

							(iii)

							Any church, school, or other

			 similar enrollment record identifying members of the petitioner as of the date

			 of submission of the documented petition, or ancestors of those members, as

			 being descendants of an Indian group described in clause (i) or (ii) of

			 subparagraph (B).

						

							(iv)

							An affidavit of recognition

			 by tribal elders, tribal leaders, or a tribal governing body identifying

			 members of the petitioner as of the date of submission of the documented

			 petition, or ancestors of those members, as being descendants of an Indian

			 group described in clause (i) or (ii) of subparagraph (B).

						

							(v)

							Any other record or evidence

			 identifying members of the petitioner as of the date of submission of the

			 documented petition, or ancestors of those members, as being descendants of an

			 Indian group described in clause (i) or (ii) of subparagraph (B).

						

					(6)

					Membership composed primarily of individuals who are not

			 members of an Indian tribe

					

						(A)

						In general

						Except as provided in

			 subparagraph (B), a petitioner shall demonstrate that the membership of the

			 petitioner is composed primarily of individuals who are not members of an

			 Indian tribe.

					

						(B)

						Exception

						A petitioner may be

			 acknowledged if the membership of the petitioner is composed primarily of

			 individuals whose names have appeared on rolls of, or who have been otherwise

			 associated with, an Indian tribe, if the petitioner establishes that—

						

							(i)

							the petitioner has functioned

			 throughout the historical period as a separate and autonomous Indian

			 group;

						

							(ii)

							the members of the petitioner

			 do not maintain a bilateral political relationship with any Indian tribe;

			 and

						

							(iii)

							the members of the petitioner

			 have provided written confirmation of their membership in the

			 petitioner.

						

					(7)

					Legislation terminating or prohibiting acknowledgment

					A petitioner shall

			 demonstrate that neither the petitioner, nor any members of the petitioner, are

			 the subject of any Act of Congress expressly terminating or prohibiting

			 acknowledgment of the petitioner.

				

			10.

			Notice of receipt of a letter of intent or documented

			 petition

			

				(a)

				Notice of receipt of a petition

				

					(1)

					Notice to petitioner

					Not later than 30 days after

			 the date on which the Secretary receives a letter of intent under section 6(a)

			 (or a documented petition, if the Secretary has not received a letter of

			 intent), the Secretary shall provide to the petitioner submitting the letter or

			 documented petition a written notice of the receipt.

				

					(2)

					Publication of notice

					

						(A)

						In general

						Not later than 60 days after

			 the date on which the Secretary receives a letter (or documented petition)

			 under section 6(a), the Secretary shall publish, in 1 or more major newspapers

			 of general circulation in the town or city nearest to the petitioner and in the

			 Federal Register, a notice of receipt of the letter (or documented

			 petition).

					

						(B)

						Inclusions

						The notice under subparagraph

			 (A) shall include—

						

							(i)

							the name, location, and

			 mailing address of the petitioner;

						

							(ii)

							such other information as the

			 Secretary determines will identify the petitioner;

						

							(iii)

							the date of receipt of the

			 letter (or documented petition);

						

							(iv)

							information describing 1 or

			 more locations at which a copy of the letter (or documented petition) and

			 related submissions may be examined by the public; and

						

							(v)

							a description of the

			 procedure by which an interested party may submit—

							

								(I)

								arguments or evidence in

			 support of or in opposition to the request of the petitioner for

			 acknowledgment; or

							

								(II)

								a request to be kept informed

			 of all actions affecting the letter or documented petition.

							

				(b)

				Notification of other persons

				The Secretary shall submit a

			 copy of the notice published under subsection (a)(2) to—

				

					(1)

					the Governor of, members of

			 Congress representing, and attorney general of—

					

						(A)

						each State in which the

			 petitioner is located; and

					

						(B)

						each State that, as

			 determined by the Secretary, has a significant interest in the petition;

					

					(2)

					each Indian tribe, and each

			 other petitioner, that, as determined by the Secretary—

					

						(A)

						has a relationship with the

			 petitioner (including any relationship at any time during the historical

			 period); or

					

						(B)

						that may otherwise be

			 considered to have a potential interest in a determination of acknowledgment of

			 the petitioner; and

					

					(3)

					the chief executive officer

			 of each county and municipality located in the geographic area occupied by the

			 petitioner.

				

			11.

			Processing of documented petitions

			Section 83.10 of title 25,

			 Code of Federal Regulations (as in effect on the date of enactment of this Act)

			 shall apply with respect to the processing of a documented petition under this

			 Act.

		

			12.

			Testimony and the opportunity to be heard

			

				(a)

				In general

				In determining whether to

			 acknowledge a petitioner under this Act, the Secretary shall consider all

			 relevant evidence from any interested party, including evidence from a

			 municipality located in the same area in which the petitioner is

			 located.

			

				(b)

				Hearing on request

				On request by an interested

			 party, for good cause, the Secretary may conduct a formal hearing with respect

			 to a documented petition at which all interested parties may—

				

					(1)

					present evidence;

				

					(2)

					call witnesses;

				

					(3)

					cross-examine witnesses;

			 or

				

					(4)

					rebut evidence in the record

			 or presented by other parties during the hearing.

				

				(c)

				Transcript required

				A transcript of any hearing

			 under this section shall be included in the administrative record on which the

			 Secretary relies in determining whether to acknowledge a petitioner under this

			 Act.

			

			13.

			Written submissions by interested parties

			In determining whether to

			 acknowledge a petitioner under this Act, the Secretary shall consider any

			 written materials submitted to the Bureau from any interested party that

			 possesses relevant information relating to the petitioner, including evidence

			 from a municipality located in the same area in which the petitioner is

			 located.

		

			14.

			Publication of final determination

			On making a determination

			 whether to acknowledge a petitioner under this Act, the Secretary shall publish

			 in the Federal Register a detailed explanation of the final determination of

			 the Secretary regarding the acknowledgment and the documented petition of the

			 petitioner, including an express finding of facts and of law with respect to

			 each of the mandatory criteria for acknowledgment described in section

			 9(b).

		

			15.

			Independent review, reconsideration, and final action

			Section 83.11 of title 25,

			 Code of Federal Regulations (as in effect on the date of enactment of this

			 Act), shall apply with respect to the independent review, reconsideration, and

			 final determination of the Secretary with respect to a documented petition

			 under this Act.

		

			16.

			Implementation of determination of acknowledgment

			Section 83.12 of title 25,

			 Code of Federal Regulations (as in effect on the date of enactment of this

			 Act), shall apply with respect to the implementation of a determination of

			 acknowledgment by the Secretary under this Act.

		

			17.

			Authorization of appropriations

			There is authorized to be

			 appropriated to carry out this Act $10,000,000 for fiscal year 2006 and each

			 fiscal year thereafter.

		

